        Case 8:19-cv-01236-JFW-PLA Document 2 Filed 06/20/19 Page 1 of 1 Page ID #:51

AO 440(Rev. 06/12) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                for the
                                                     Central District of California


               Eric Hatteberg, an individual,



                           Plaintiffs)
                               v.                                         Civil Action No.
                                                                                             SACV19-01236 JFW(PLAx)
     BANK OF AMERICA, N.A., LAW OFFICE OF
               HARRIS AND ZIDE


                          Defendant(sJ


                                                SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address)

                                      BANK OF AMERICA, N.A.
                                      in c/o regisitered agent for service of process
                                      CT CORPORATION SYSTEM
                                      818 WEST SEVENTH STREET, SUITE 930
                                      LOS ANGELES, CA 90017

         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or(3) —you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are:

                                      Eric Hatteberg
                                      2322 Calle Almirante
                                      San Clemente, CA 92673


       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT                               i~ ~F THE tl ~ " .

                                                                                                                     1
                                                                                                                     '    ~'P~
                                                                                                                                 'ST''.a:'       `r:F

                                                                                             LORI WAGERS            _ ~~,          -`~`:~~'~~
Date:           a~~
                                                                                        Signature ofClerk or Depu        °3~~`~.             ~
                                                                                                                      ~ r*~
